Citation Nr: 1132489	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  01-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an effective date earlier than August 30, 2002, for the assignment of a 60 percent disability rating for Dercum's disease, angiolipomas and acne vulgaris.

2. Entitlement to an effective date earlier than August 30, 2002, for the grant of a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to September 1960.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Albuquerque, New Mexico, Regional Office (RO).  By an April 2004 rating decision, the RO granted service connection for Dercum's disease, angiolipomas, acne vulgaris; a 50 percent rating was assigned, effective January 11, 1991, and a 60 percent rating was assigned from August 30, 2002.  The Veteran perfected an appeal of the effective dates for the ratings assigned.

In a rating action, dated in September 2004, the RO granted entitlement to a TDIU, effective August 30, 2002.  The veteran perfected an appeal of the effective date assigned for the grant of a TDIU.

In September 2006, the Board denied the claims for effective dates earlier than January 11, 1991 for the assignment of a 50 percent rating for Dercum's disease, and earlier than August 30, 2002 for the assignment of a 60 percent for Dercum's disease and a TDIU.  The veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2008, the Court issued an order granting a motion to vacate the September 2006 Board decision and to remand the matter to the Board.  The Board issued a decision in July 2008 with regard to effective dates relating to Dercum's disease and TDIU, and in October 2010 the Court vacated the Board's decision on the matter of an earlier effective date for the assignment of a 60 percent rating for Dercum's disease and the matter of assignment of an earlier effective date for TDIU on an extraschedular basis.


FINDINGS OF FACT

1.  During the period from January 11, 1991 to August 29, 2002, the Veteran's Dercum's disease is not shown to have resulted in frequent hospitalizations and markedly interfere with the Veteran's employment.

2.  Prior to August 30, 2002, the Veteran did not meet the schedular or extra-schedular criteria for a TDIU.

3.  Prior to August 30, 2002, the Veteran's service-connected disabilities did not preclude him from securing or retaining substantially gainful employment, and there was no evidence to warrant an extraschedular rating.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for an extraschedular evaluation for Dercum's disease, angiolipoma, and acne vulgaris had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.321(b), 4.118, Diagnostic Codes 7806, 7819 (2010).

2.  The criteria for an effective date earlier than August 30, 2002, for the assignment of a 60 percent disability rating for Dercum's disease, angiolipoma, acne vulgaris, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.321, 3.400, 4.118, Diagnostic Codes 7806, 7819 (2010).

3.  The criteria for an effective date earlier than August 30, 2002, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.340, 3.341, 3.400, 4.1, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under VCAA.

Nonetheless, VA provided notification by means of letters dated March 2004 and September 2004 from the RO to the Veteran that were issued prior to the RO decisions in April 2004 and September 2004, respectively.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Veteran was also provided supplemental statements of the case (SSOC) in July 2004 and September 2005 which reviewed and considered all evidence of record.  The Veteran has been provided with all necessary notice regarding his claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Given the ample communications regarding the evidence necessary to establish earlier effective dates for the assignment of an increased rating for Dercum's disease, and a TDIU and that the Veteran has been provided all the criteria necessary for establishing an earlier effective date, and considering that the Veteran is represented by a highly qualified attorney, the Board finds that any notice deficiencies are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that extent that there has been any presumed prejudicial preadjudicative notice error, if any, it did not affect the essential fairness of the adjudication now on appeal.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21.  In this case, all relevant records identified by the Veteran have been acquired and associated with the record, including service records and records of VA treatment.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Arguments have been raised before the Court by the appellant suggesting that VA failed in its duty to assist by not providing a retrospective medical opinion and social or industrial survey.  In its October 2010 decision, the Court considered this argument, but noted that while retrospective medical opinions may be necessary under certain circumstances, the duty to provide one is not automatic.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Board finds that the record is complete and a decision can properly be made based on the evidence of record without resort to a retrospective opinion.  The Board also notes that the Court has agreed with the Board's determination, and thus a retrospective examination is unnecessary at this time.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

In a July 1973 rating decision, the RO granted service connection for acne vulgaris. Generalized lipomatosis was listed as a non-service connected disability.

By a rating action in March 1979, the RO denied the Veteran's attempt to reopen his claim of entitlement to service connection for Dercum's disease.  By letter, dated in April 1979, the Veteran was notified of the decision and of his appellate and procedural rights.  A notice of disagreement to that determination was received in April 1979.

Received in January 1991 was the Veteran's request to reopen his claim for service connection for Dercum's disease.  Submitted in support of the Veteran's claim were lay statements attesting to the fact that he had a skin condition that had its onset in service.

The case was then referred to a VA medical specialist for an opinion.  In May 1996, the examiner stated that a review of the medical records showed that the Veteran suffered from both acne and angiolipomatosus.  Angiolipomatosus was described as "a chronic skin condition with painful nodules which can be found in various parts of the body."  Dercum's disease was noted to be one kind of lipomatosis, which was often characterized by painful intradermal or subcutaneous nodules.  It was then noted that it was difficult to differentiate between angiolipomas and Dercum's disease.  The examiner further stated that the Veteran had one form of lipomatosis which started to manifest itself during his earlier life and progressed onto his current condition.  The examiner concluded that Dercum's disease or angiolipomatosus are the same diagnosis for the Veteran.

This case was referred for another VA medical expert opinion in June 1999, which was rendered in September 1999.  This dermatological specialist conducted an extensive review of the entire claims file.  This expert concluded that the cystic acne, which was diagnosed in service, is related to the Veteran's present condition of cystic acne; although, his condition was treated in the late 1950s while he was in the service, it was impossible to determine from the records when the acne first occurred.  The expert noted that the Veteran might have had severe acne prior to the service and the concluded that there was no connection between the Veteran's acne and his angiolipomatosis (Dercum's disease).  He stated that this inherited condition was first diagnosed long after discharge, but probably began at an earlier time.  Even if the Dercum's disease first became manifest during the service, the condition is not exacerbated by service-related activities, but was purely a result of genetic programming.

On VA examination in October 2000, the Veteran indicated that in addition to the acne vulgaris, he had painful large boils, which were later diagnosed as adiposis dolorosa or Dercum's disease.  It was noted that, as a result of the Veteran's Dercum's disease, he had been intermittently having episodes of extreme pain, which he rated as a 10 on a scale of 1 to 10.  During those times, some lesions would get infected and filled with pus and he would have weepiness of the multiple lesions.  The Veteran required continual medical attention and, at times, he also required surgical attention, with the last recent surgical excision of the lipomatous cyst on the back of his neck, which had been draining white fluid, was done in September 1999.

Skin examination skin revealed multiple acne vulgaris scars, with pock marking, which was found on the face, on the upper shoulders, upper extremities and the trunk, most specifically the posterior trunk.  Also noted were multiple lipomatous lesions on the upper shoulders and both upper extremities, the arms and the forearms, in the thigh and also in the trunk.  Some lesions were tender to touch and there was also some erythema around the center of the face and papules.  No ulceration, exfoliation, or crust was present at the time.  The pertinent diagnoses were: (1) Dercum's disease with multiple lipomatosis of a progressive nature, which is also called adiposis dolorosa; at the time of the examination, the lipomatous tumors were not severely painful; (2) paranoid psychiatric disorder with depressive features and depression, which is associated with Dercum's disease; (3) rosacea, stable on current regimen of medication; and (4) acne, on medication, which recently has to be increased to control it.

In November 2002, the Veteran had many skin tags some of which were fairly large.  The Veteran was seen for a follow up evaluation in April 2003, at which time he had multiple nontender rubbery nodules bilaterally on his forearms, as well as scars on the shoulders and forehead.  During a clinical visit in July 2003, the Veteran indicated that his lipomas were not currently painful.  He had numerous nodules on both forearms, with slight telangiectasias on his cheeks, bilaterally, as well as slight erythema on his cheeks, bilaterally.  The assessment was Dercum's disease, lesions currently not painful.  When seen in January 2004, the Veteran had numerous nodules on both forearms. There was slight telangiectasis on cheeks, bilaterally, and slight erythema on cheeks, bilaterally.  His scalp and face had scattered erythematous papules.  The assessment was Dercum's, nontender at this time; and rosacea, increase medication.

Following a November 2004 request from the RO, the Director of Compensation and Pension Service issued a report relating to retroactive extra-schedular entitlement to a TDIU in December 2004.  The report indicated that few medical records dated to the late 1970s, and those that did referred to treatment for nonservice-connected disabilities including rosacea, severe paranoid schizophrenia with depression, Schatzki ring with esophageal stricture and hiatal hernia, gout, and malignant hypertension.  The Director also noted that the Veteran failed to submit evidence relating to Dercum's disease and that in light of "many serious nonservice -connected disabilities, entitlement to an extra-schedular evaluation for Decrum's disease and/or entitlement to extra-schedular IU prior to August 30, 2002, is not warranted."

Legal Criteria

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Specifically, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).  The implementing regulation provides generally that the effective date for increased ratings is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2010).  The regulation also provides that the effective date of an award of increased rating for disability compensation is the earliest date as of which it is ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2 (2010).

VA General Counsel has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  Generally, the effective date of a liberalizing law or VA issue may be no earlier than the date of the change.  38 U.S.C.A. § 5110 (West 2002).

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). 

A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1. Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. In this case, the RO has assigned "staged ratings" for Dercum's disease based on a change in the regulation. In part, the Board agrees that there has been a change warranting a staged rating.

When, as here, a specific disability is not listed in the Rating Schedule, rating is done by analogy to a disability that is listed in the Rating Schedule. 38 C.F.R. § 4.20 (2007). Here, the veteran's skin disease had been rated by analogy to Diagnostic Code 7806, dermatitis or eczema.

The Board notes that during the pendency of this appeal, changes were made to the Schedule of Rating Disabilities for skin conditions as set forth in 38 C.F.R. § 4.118, Diagnostic Code Series 7800, effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  In this regard, the General Counsel of VA has held that where a law or regulation changes during the pendency of a claim for an increased rating, the Board should first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. 5110(g) can be no earlier than the effective date of that change.  VA must apply only the earlier version of the regulation for the period prior to the effective date of the change. VAOPGCPREC 3-2000 (2000).

The maximum rating for eczema under the old criteria was 50 percent.  Under the new criteria effective from August 30, 2002, the maximum rating is now 60 percent.  38 C.F.R. § 4.118, Diagnostic Codes 7806 (2002); Diagnostic Codes 7806 (August 30, 2002).  Generally, the effective date of a liberalizing law or VA issue is no earlier than the effective date of the VA issue.  38 U.S.C.A. § 5110 (West 2002).

Prior to August 30, 2002, Diagnostic Code 7806 provided that a noncompensable evaluation would be assigned for eczema where there was slight, if any, exfoliation, exudation, or itching if on a nonexposed surface or small area.  A 10 percent evaluation would be assigned where there was exfoliation, exudation, or itching, if involving an exposed surface or extensive area.  A 30 percent evaluation would be assigned where there was exudation, or itching constant, extensive lesions, or marked disfigurement.  A 50 percent evaluation requires ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations; or exceptional repugnance.

Effective August 30, 2002, Diagnostic Code 7806 provides for a 60 percent rating for dermatitis or eczema when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  When 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted. When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is warranted.  Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period, a noncompensable percent rating is warranted.  38 C.F.R. § 4118, DC 7806 (2002).

The current rating criteria added Diagnostic Code 7821.  According to DC 7821, a 30 percent evaluation is warranted when the skin disorder affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7821 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for the Assignment of a 60 Percent Rating

Generally, the effective date of an evaluation is based upon a variety of factors.  Most often, the determining factors are "facts found," date entitlement arose and date of claim.  Evaluations may be staged based upon changing facts.  However, evaluations may also be changed or staged based upon a change in regulatory criteria.  In such case, the facts may not have changed.  Rather, because of a change in regulatory criteria, the same facts result in different results.  See 38 U.S.C.A. §§ 5110 (a), (b), (g) (West 2002).  In regard to the effective date of the 60 percent evaluation for Dercum's disease, angiolipoma and acne vulgaris, the most important factor is the date of a liberalizing change to the evaluation criteria.  38 U.S.C.A. § 5110(g).

As stated, the criteria for evaluating skin disorders were amended by a final rule that became effective on August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 in effect before August 30, 2002, a noncompensable evaluation was assigned for eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent evaluation required exfoliation, exudation or itching and involvement of an exposed surface or extensive area.  A 30 percent evaluation was warranted for eczema with constant exudation or itching, extensive lesions, or marked disfigurement.  A 50 percent evaluation required ulceration or extensive exfoliation or crusting and systemic or nervous manifestations, or exceptionally repugnant disfigurement. 

The criteria prescribed by the current iterating of Diagnostic Code 7806, effective August 30, 2002, have been described above.  The Board notes that in addition to such criteria, a rating as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability, is also permitted were appropriate.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

Old Diagnostic Code 7819 required that benign new growths of the skin were evaluated on the basis of any related scars, disfigurement, etc.  The Code further indicates that, unless otherwise provided, rate Codes 7807 through 7819 as for eczema, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.  A note following the Code provides that the most repugnant conditions may be submitted for central office rating with several unretouched photographs.  Total disability ratings may be assigned without reference to Central Office in the most severe cases of pemphigus and dermatitis exfoliativa with constitutional symptoms.  38 C.F.R. § 4.118 (2002)

Effective August 30, 2002, under Diagnostic Code 7819 (see 38 C.F.R. § 4.118 (2004)), benign skin neoplasms are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.

The Board notes that the 50 percent rating under Diagnostic Code 7806 in effect prior to August 30, 2002 is the maximum under old Diagnostic Code 7806.  The newly enacted 80 percent rating under new Diagnostic Code 7800 and the newly enacted 60 percent rating under new Diagnostic Code 7806, which are the maximums under those new codes, cannot precede the August 30, 2002 effective date for the changes made to 38 C.F.R. § 4.118, since when it was changed, the Secretary indicated that August 30, 2002 was the effective date for the change.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).

The Board has reviewed the rating schedule and finds that no other rating scheme can benefit the Veteran more than the one being employed. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  The Board has considered assigning a rating under old Diagnostic Code 7800 instead of old 7806, for the lesions on his face, ears, and neck.  However, changing the Diagnostic Code would not benefit the Veteran.  Under the old criteria, pursuant to the NOTE to Diagnostic Code 7800, the rating for disfiguring scars of the head, face, or neck may be increased to 80 percent if certain criteria, one of which is cicatrization, are met.  Cicatrization is not present.  Also under the old criteria, the most repugnant conditions may warrant referral to central office.  However, there is nothing to suggest that such referral is necessary or warranted.  The condition more closely approximates repugnance.  However, the condition does not actually reach the level of "exceptionally repugnant" and falls far short of the criteria of the most repugnant.  The 50 percent rating under old Diagnostic Code 7806 is satisfactory.

The Board has considered Diagnostic Code 7800, concerning disfigurement of the head, face, or neck.  The schedular revisions now allow for an 80 percent evaluation in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.

The "characteristics of disfigurement" include a scar of 5 or more inches (13 or more cm.) in length, a scar of at least one-quarter inch (0.6 cm.) wide at its widest part, surface contour of the scar elevated or depressed on palpation, a scar adherent to underlying tissue, skin hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

In this case, the Board observes that while the current VA progress notes, dated from April 2002 through June 2005, show that the Veteran continued to receive clinical attention for his skin condition, they revealed no scarring.  In addition, the records do not indicate any evidence of tissue loss or cicatrisation.  Moreover, these changes were not described as "repugnant."  As such, the evidence provides no basis for an evaluation in excess of 60 percent under Diagnostic Code 7800.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability may be approved, provided the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2010).

The Board finds that prior to August 30, 2002, the Veteran's service-connected skin disability did not present such an unusual or exceptional disability picture as to require referral for consideration of an extraschedular evaluation.  There is no evidence of frequent hospitalization for the skin disorder.  In fact, there is no evidence of any hospitalization due to the service-connected skin disorder during the appeal period.  It is argued that an October 2000 VA examination reflected diagnoses of Dercum's disease and paranoid psychiatric disorder with depressive features and depression; and, it was determined that the depression is associated with Dercum's disease.  It was further noted that the Veteran was found to be disabled by the Social Security Administration (SSA), beginning January 19, 1973, due to the above disabilities.  However, it is apparent that the Veteran was considered disabled at that time due to several disabilities, including Dercum's disease and a psychiatric disorder, for which service connection was granted in December 2005, effective August 30, 2002.  Moreover, the Board observes that the Social Security Administration employs different criteria than VA in determining total disability and, thus, the Board is not required to reach the same conclusion (regarding an earlier effective date for the award of an increased rating), as the statutes and regulations governing the VA adjudications are substantially different from those governing Social Security Administration adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

While the Veteran is currently in receipt of a TDIU for his service-connected skin disorder in combination with his service-connected psychiatric disability, the latter rated 50 percent disabling, there is no evidence of marked interference with employment or frequent periods of hospitalization due solely to the service-connected skin disorder prior to August 30, 2002.  The rating schedule is designed to compensate for the average impairment of earning capacity attributable to disability. The Veteran's 50 percent rating compensates him for his impairment prior to August 30, 2002.

After a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an extraschedular rating for Dercum's disease.  The evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."

The Board concedes that the Veteran has a severe disability, see Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired), however the Veteran's lay statements indicating that Dercum's disease alone has resulted interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule, are less probative than contrary findings made by the Director of Compensation and Pension Service in 2004.  Specifically, in reaching her conclusions, the Director reviewed the Veteran's entire claims file and made her medical determination after considering the legal and medical history of record.  Furthermore, the Director noted that the Veteran has a history of numerous and severe nonservice-connected disabilities, and it is clear that these disabilities have had wide-reaching effects on the Veteran's industrial capabilities, irrespective of the service-connected disease presently at issue.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Effective Date for the Assignment of TDIU

A total disability rating may be assigned where the schedular rating is less than total, and when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).

All Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2010).

The Board has carefully reviewed all of the evidence of record, but finds that the assignment of an effective date for TDIU prior to August 30, 2002 is not warranted.

Prior to August 30, 2002, the Veteran had only one service-connected disability rated as 50 percent disabling.  As such, the Veteran did not meet the schedular criteria for TDIU.  Therefore, absent an extraschedular grant, there is no basis to award TDIU prior to meeting the jurisdictional threshold of 38 C.F.R. § 4.16a.

By a rating action in April 2004, the RO assigned a 60 percent rating for the Dercum's disease, angiolipoma, and acne vulgaris, effective August 30, 2002.  The Veteran's claim for a TDIU was received in August 2004.  Consequently, in a rating action in September 2004, the RO granted the claim for a TDIU, effective from August 30, 2002.  In this regard, the Board notes that the effective dates of total ratings are governed by the increased rating provisions of 38 C.F.R. § 3.400(o) (1) (2); See Servello v. Derwinski, 3 Vet. App. 196 (1992).

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2010).  Under the general rule provided by the law, an effective date for an increased rating may be assigned later than the date of receipt of claim - if the evidence shows that the increase in disability actually occurred after the claim was filed.

The law provides a rule governing claims for increase.  38 U.S.C.A. § 5110(a), (b) (2) (West 2002).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b) (2) (West 2002); 38 C.F.R. § 3.400(o) (2) (2010); see Harper v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In essence, the award of TDIU as of August 30, 2002 is based on the assignment of a 60 percent disability rating for the Veteran's service-connected Dercum's disease, angiolipoma and acne vulgaris, as of that date.  As discussed above, this is the earliest date that a 60 percent rating for this disability can be awarded.  At that time, the skin condition was the Veteran's sole service-connected disability; accordingly, August 30, 2002 is the earliest date that he is shown to satisfy the schedular criteria under 38 C.F.R. § 4.16(a) for the assignment of TDIU.  While he may have been unemployable prior to that date, the Board can find no basis upon which to assign a date prior to the first day upon which he met the schedular criteria for the award of TDIU.  

The Board has also considered whether TDIU may be granted an earlier effective date on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  To that end, it is noted that the Director of Compensation and Pension Service issued a report in December 2004 specifically addressing the matter of extraschedular entitlement.  She noted that in addition to Dercum's, the Veteran had several other severe nonservice-connected disabilities, and concluded that entitlement to TDIU on an extraschedular basis was not warranted prior to August 30, 2002.  The Board's independent review of all evidence within the record comports with Director's opinion, which itself was made following a review of the entire claims file and specifically addressed the presence of other nonservice-connected disabilities before reaching a conclusion.   Hence, the Board agrees with the Director, that entitlement to TDIU on an extraschedular basis was not warranted prior to August 30, 2002.

Thus, an effective date prior to August 30, 2002, is not warranted for the grant of a TDIU rating.  See Ross v. Peake, 21 Vet. App. 528 (2008).

The record further reflects that SSA found the Veteran to be totally disabled and eligible for disability benefits from January 1973.  However, it appears he was considered disabled at that time due to several disabilities, including Dercum's disease and a psychiatric disorder, for which service connection was granted in December 2005, effective August 30, 2002.  Moreover, the Board observes that SSA employs different criteria than VA in determining total disability and, thus, the Board is not required to reach the same conclusion (regarding an earlier effective date for the award of an increased rating), as the statutes and regulations governing the VA adjudications are substantially different from those governing SSA adjudications.  Masors, supra.

Accordingly, an effective date prior to August 30, 2002, for the TDIU is not warranted.



ORDER

Entitlement to an effective date earlier than August 30, 2002, for the assignment of a 60 percent disability rating for Dercum's disease, angiolipomas and acne vulgaris, is denied.

Entitlement to an effective date earlier than August 30, 2002, for the grant of a total disability evaluation based on individual unemployability (TDIU), is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


